DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kieron (WO2020254212), herienafter “Kieron” in view of Baumann (U.S. Publication 2007/0232475), hereinafter “Baumann”.
Regarding claim 1, Kieron discloses the same invention substantially as claimed such as a fluid cell (602, paragraph 77) for an assembly with a docking station (661) and for filtering oil (paragraph 73), the fluid cell comprising: a fluid cell housing (622) partly surrounding a housing interior; a filter device (606) arranged in the housing interior for filtering the oil, in which a filter element (608) is arranged and which fluidically communicates with a raw oil line (oil line for first valve 612) for conducting the oil to be filtered into the filter device and having a clean oil line (oil line for second valve 614) for conducting the filtered oil out of the filter device (paragraph 74); an oil reservoir (604) of variable volume arranged in the housing interior for storing oil, which fluidically communicates with an oil reservoir line (oil line for third valve 616) for conducting oil out of the oil reservoir (paragraph 74); and a fluid cell valve device (612, 614, 616, paragraph 76) for closing and opening the raw oil line, the clean oil line, and the oil reservoir line, but is silent to disclose that the fluid cell housing has a housing opening and a cover for closing the housing opening.  However, Baumann teaches the use of an oil filter housing (4) that is separable (42 and 41) and with a screw cap (41) provided on top for the purpose of allowing for a user to change parts and to provide axial tractive and compressive forces (abstract, paragraph 82 and shown in figure 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kieron by incorporating a separable oil tank housing as taught by Baumann for the purpose of allowing for a user to change parts and to provide axial tractive and compressive forces.
Regarding claim 2, Kieron and Baumann disclose the fluid cell according to claim 1, wherein: the fluid cell valve device includes for each of the three lines an adjustable fluid cell valve body (Kieron, body for 612, 614, 616), which is adjustable between a closed position, in which the respective fluid cell valve body each seals in a fluid-tight manner (Kieron, through plungers 650) a fluid cell valve opening provided in the line concerned, and an open position, in which the respective fluid cell valve body opens the fluid cell valve opening for oil to flow through, and the fluid cell valve bodies are preloaded with a respective fluid cell preloading element (Kieron, 650 or 158 for plunger 650) towards the closed position (Kieron, shown in figure 6, paragraph 67 mentions spring urged in the closed position).
Regarding claim 3, Kieron and Baumann disclose the fluid cell according to claim 1, wherein the fluid cell valve device is configured such that it is adjustable with an external adjusting device (Kieron, guides 132 and 172) of the docking station (Kieron, paragraph 60). Examiner notes that the guides are external and have the ability to adjust the fluid cell valve. 
Regarding claim 4, Kieron and Baumann disclose the fluid cell according to claim 1, wherein the respective fluid cell valve opening (Kieron, opening for either 612, 614, 616) is adjustably arranged in the raw oil line and clean oil line and oil reservoir line respectively (Kieron, paragraph 76).
Regarding claim 5, Kieron and Baumann disclose the fluid cell according to claim 1, wherein: in the raw oil line, in the clean oil line, and in the oil reservoir line a tubular body (Kieron shows tubular bodies in figure 6) each designed sleeve-like is adjustably arranged relative to the raw oil line and clean oil line and oil reservoir line respectively (Kieron, shown in figure 6), and a front-face opening of the tubular body forms the respective - adjustable valve opening.
Regarding claim 6, Kieron and Baumann disclose the claimed invention except for the covering being of an elastic material or partially formed by a film. It would have been obvious to one having ordinary skill in the art before the effective filing date of when  the invention was made to have the covering be formed of an elastic material or partially formed by a film, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 7, Kieron and Baumann disclose the fluid cell according to claim 1, wherein the housing cover (Baumann, 41) in the state attached to the fluid cell housing (Kieron, 622) is formed adjustably relative to the fluid cell housing between a maximum position, in which the housing interior delimited by the fluid cell housing and the housing cover has a maximum volume, and a minimum position, in which the housing interior has a minimum volume. Examiner notes that Baumann teaches a screw cap 41. Therefore, reading the claim with broadest reasonable interpretation, the housing will have a maximum volume position if the cap is loosened all the way and a minimum volume position when the cap is tightened down all the way. 
Regarding claim 8, Kieron and Baumann disclose the fluid cell according to claim 1, wherein: the housing opening (Baumann, opening when 41 is unscrewed completely) extends in an opening plane, and the housing cover (Baumann, 41) is adjustably attached to the fluid cell housing (Kieron, 622) transversely, typically perpendicularly, to the opening plane in particular along an axial direction. Examiner notes that Baumann teaches that when the screw cap is tightened, it is adjusting the housing perpendicularly. 
Regarding claim 9, Kieron and Baumann disclose the fluid cell according to claim 7, wherein the oil reservoir and the housing interior are configured, dimensioned and matched to one another such that by adjusting the housing cover from the maximum position towards the minimum position, in particular into the minimum position, oil stored in the oil reservoir is at least partially forced out of the oil reservoir via the oil reservoir line. Examiner notes that Baumann’s cap has the ability to increase the pressure (with the compressive forces mentioned in the abstract), and therefore have the ability to push oil out form the oil reservoir. 
Regarding claim 10, Kieron and Baumann disclose an assembly for an internal combustion engine of a motor vehicle, the assembly comprising: fluid cell according to claim 1; and a docking station (Kieron, 661) comprising a first, second, and third fluid line (Kieron, spigots 690 associated with 612, 614, and 616, shown in figure 6) that can be fluidically connected to the internal combustion engine, which furthermore comprises a mount (shown in figure 6), onto which the fluid cell can be placed and releasably fixed with an adjusting device of the docking station, configured such that with the fluid cell fixed on or in the docking station, one of these three fluid lines each fluidically communicates with the raw oil line, the clean oil line and the oil reservoir line of the fluid cell respectively (Kieron, paragraph 74).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990. The examiner can normally be reached Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED O HASAN/           Primary Examiner, Art Unit 3747                                                                                                                                                                                             	11/18/2022